Case: 19-50922        Document: 00515528635             Page: 1      Date Filed: 08/17/2020




             United States Court of Appeals
                  for the Fifth Circuit                                   United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-50922                           August 17, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Jon Walter McGonagill,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:16-CR-237-1


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
         Jon Walter McGonagill appeals the revocation of his supervised
 release, asserting that the district court erred in finding that he violated the
 condition of his supervised release prohibiting him from committing a new




         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-50922      Document: 00515528635           Page: 2     Date Filed: 08/17/2020




                                   No. 19-50922


 federal, state, or local crime. According to McGonagill, the district court
 relied on a bare allegation to find he committed a new crime.
        Because McGonagill did not raise this argument in the district court,
 review is for plain error. See United States v. Whitelaw, 580 F.3d 256, 259 (5th
 Cir. 2009); United States v. Jang, 574 F.3d 263, 266 (5th Cir. 2009). To
 establish plain error, McGonagill must show a forfeited error that is clear or
 obvious and that affects his substantial rights. See Puckett v. United States,
 556 U.S. 129, 135 (2009). If he makes such a showing, this court has the
 discretion to correct the error but only if it “‘seriously affect[s] the fairness,
 integrity, or public reputation of judicial proceedings.’” Id. (alteration in
 original) (quoting United States v. Olano, 507 U.S. 725, 736 (1993)).
        Viewing the evidence in the light most favorable to the Government,
 there was sufficient evidence to find McGonagill violated the condition of his
 supervised release prohibiting him from committing a new federal, state, or
 local crime. See United States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th
 Cir. 1994). Contrary to McGonagill’s assertion that the district court relied
 on a bare allegation, the record reflects that the district court relied on a
 detailed description of the facts that led to his arrest. Thus, McGonagill has
 not shown a clear or obvious error. Puckett, 556 U.S. at 135. The district
 court’s judgment is AFFIRMED.




                                         2